                                    Case 8:19-cv-00214-JVS-ADS Document 1 Filed 02/02/19 Page 1 of 10 Page ID #:1



                                1 KAZEROUNI LAW GROUP, APC
                                2 Abbas Kazerounian, Esq. (SBN: 48522)
                                  ak@kazlg.com
                                3 Jason A. Ibey, Esq. (SBN: 284607)
                                4 jason@kazlg.com
                                  Nicholas R. Barthel, Esq. (SBN: 319105)
                                5 nicholas@kazlg.com
                                6 245 Fischer Avenue, Suite D1
                                  Costa Mesa, CA 92626
                                7 Telephone: (800) 400-6808
                                8 Facsimile: (800) 520-5523
                                9 HYDE & SWIGART
                               10 Joshua B. Swigart, Esq. (SBN: 49422)
                                  josh@westcoastlitigation.com
                               11 2221 Camino Del Rio South, Suite 101
                               12 San Diego, CA 92108
                                  Telephone: (619) 233-7770
KAZEROUNI LAW GROUP, APC




                               13 Facsimile: (619) 297-1022
 245 FISCHER AVENUE, UNIT D1
    COSTA MESA, CA 92626




                               14
                                  Attorneys for Plaintiff
                               15
                               16                      UNITED STATES DISTRICT COURT
                                                      CENTRAL DISTRICT OF CALIFORNIA
                               17
                               18 LORI HUME, Individually and On                Case No.:
                                  Behalf of All Others Similarly
                               19 Situated,                                     CLASS ACTION
                               20
                                                 Plaintiff,                     COMPLAINT FOR DAMAGES
                               21                                               AND INJUNCTIVE RELIEF
                               22                         v.                    PURSUANT TO THE TELEPHONE
                                                                                CONSUMER PROTECTION ACT,
                               23                                               47 U.S.C. § 227, ET SEQ.
                                  HEALTHY HALO INSURANCE
                               24 SERVICES, INC. D/B/A
                                  BUYHEALTHINSURANCE.COM                        JURY TRIAL DEMANDED
                               25 INSURANCE SERVICES,
                               26                Defendant.
                               27
                               28
                                     Case #                                      Hume v. Healthy Halo Insurance Services, Inc.
                                                                CLASS ACTION COMPLAINT
                                    Case 8:19-cv-00214-JVS-ADS Document 1 Filed 02/02/19 Page 2 of 10 Page ID #:2



                                1                                             INTRODUCTION
                                2             1.   The plaintiff LORI HUME (“Ms. Hume” or “Plaintiff”) brings this
                                3    Class Action Complaint for damages, injunctive relief, and any other available
                                4    legal or equitable remedies, resulting from the illegal actions of defendant
                                5    HEALTHY             HALO        INSURANCE            SERVICES,          INC.       D/B/A
                                6    BUYHEALTHINSURANCE.COM INSURANCE SERVICES (“Healthy Halo” or
                                7    “Defendant”) in negligently and/or intentionally contacting Plaintiff on her cellular
                                8    telephone, in violation of the Telephone Consumer Protection Act, 47 U.S.C. §
                                9    227, et seq., (“TCPA”), thereby invading Plaintiff’s privacy. Plaintiff alleges as
                               10    follows upon personal knowledge as to herself and her own acts and experiences,
                               11    and, as to all other matters, upon information and belief, including investigation
                               12    conducted by her attorneys.
KAZEROUNI LAW GROUP, APC




                               13                                       JURISDICTION AND VENUE
 245 FISCHER AVENUE, UNIT D1
    COSTA MESA, CA 92626




                               14             2.   This Court has federal question jurisdiction because this case arises
                               15    out of violation of federal law. 47 U.S.C. § 227(b).
                               16             3.   Venue is proper in the United States District Court for the Central
                               17    District of California pursuant to 28 U.S.C. § 1391 because Healthy Halo:
                               18                  (a)    is authorized to conduct business in this district and has
                               19                         intentionally availed itself of the laws by conducting business
                               20                         in this district;
                               21                  (b)    does substantial business within this district;
                               22                  (c)    is subject to personal jurisdiction in this district; and
                               23                  (d)    Plaintiff was harmed by Defendant’s conduct within this
                               24                         judicial district.
                               25                                               PARTIES
                               26             4.   Ms. Hume is, and at all times relevant was, a citizen and resident of
                               27    the State of California, County of Orange, City of Trabuco Canyon, and is, and at
                               28    all times mentioned herein was, a “person” as defined by 47 U.S.C. § 153(39).
                                     Case #                                    1 of 9                       Hume v. Healthy Halo
                                                                     CLASS ACTION COMPLAINT
                                    Case 8:19-cv-00214-JVS-ADS Document 1 Filed 02/02/19 Page 3 of 10 Page ID #:3



                                1             5.    Plaintiff is informed and believes, and thereon alleges, that Healthy
                                2    Halo is, and at all times mentioned herein was, a privately held California
                                3    corporation with its principal place of business in Burbank, California, is a
                                4    “person” as defined by 47 U.S.C. § 153(39).
                                5             6.    Upon information and belief, Healthy Halo is an active, registered
                                6    corporation with the State of California’s Secretary of State, and has a registered
                                7    agent for service in Sacramento, California.
                                8             7.    Plaintiff alleges that at all times relevant herein, Defendant conducted
                                9    business in the State of California and in the County of Orange, and within this
                               10    judicial district.
                               11                                   FACTUAL ALLEGATIONS
                               12             8.    At all times relevant, Plaintiff did not have a business relationship
KAZEROUNI LAW GROUP, APC




                               13    with Healthy Halo.
 245 FISCHER AVENUE, UNIT D1
    COSTA MESA, CA 92626




                               14             9.    On or about December 3, 2018, at approximately 11:29 a.m., Healthy
                               15    Halo sent Plaintiff a text message to her cellular telephone ending in “6851”, from
                               16    the telephone number (855) 225-4273. The text message read:
                               17
                                                    IMPORTANT: Your health insurance coverage for 2018
                               18                   will be expiring soon. Please call us at +18552254273 for
                                                    more affordable options. Reply STOP to opt-out.
                               19
                               20             10.   When this number is called, the caller is greeted with an automated
                               21    message thanking the caller for contacting buyhealthinsurance, and prompting the
                               22    caller to press keys to speak with a representative. Once entering the correct
                               23    prompts, a caller is brought to health insurance advisors at buyhealthinsurance.com
                               24    Insurance Services.
                               25             11.   The text message sent to Plaintiff was impersonal in nature.
                               26             12.   Upon information and belief, the text messages were based on a
                               27    template.
                               28
                                     Case #                                   2 of 9                      Hume v. Healthy Halo
                                                                    CLASS ACTION COMPLAINT
                                    Case 8:19-cv-00214-JVS-ADS Document 1 Filed 02/02/19 Page 4 of 10 Page ID #:4



                                1             13.   Upon information and belief, Healthy Halo constructed the content of
                                2    these text messages, and decided the timing of the sending of the message
                                3    campaign.
                                4             14.   Upon information and belief, Healthy Halo sent or transmitted, or had
                                5    sent or transmitted on its behalf, the same or substantially similar unsolicited text
                                6    messages en masse to thousands of customers’ cellular telephones nationwide.
                                7             15.   Upon information and belief, the automated text messaging system
                                8    used by Healthy Halo to send the text messages has the capacity to store or
                                9    produce telephone numbers to be called, using a random or sequential number
                               10    generator.
                               11             16.   Upon information and belief, the automated text messaging system
                               12    used by Healthy Halo to send the text messages also has the capacity to, and does,
KAZEROUNI LAW GROUP, APC




                               13    automatically dial telephone numbers stored as a list or in a database.
 245 FISCHER AVENUE, UNIT D1
    COSTA MESA, CA 92626




                               14             17.   Defendant’s   telephonic   communications     were    not   made      for
                               15    emergency purposes, as defined by 47 U.S.C. § 227(b)(1)(A)(iii).
                               16             18.   Defendant’s telephonic communications were made to a telephone
                               17    number assigned to a cellular telephone service for which Plaintiff incurs a charge,
                               18    pursuant to 47 U.S.C. § 227(b)(1).
                               19             19.   Defendant did not have prior express written consent to send the
                               20    marketing text messages to Plaintiff’s cell phone.
                               21             20.   Through Defendant’s aforementioned conduct, Plaintiff suffered an
                               22    invasion of a legally protected interest in privacy, which is specifically addressed
                               23    and protected by the TCPA.
                               24             21.   Plaintiff was personally affected by Defendant’s aforementioned
                               25    conduct because Plaintiff was frustrated and distressed that Defendant annoyed
                               26    Plaintiff with text message using an ATDS without her prior express consent to
                               27    receive such text messages. This invaded Plaintiff’s right to privacy.
                               28
                                     Case #                                  3 of 9                      Hume v. Healthy Halo
                                                                   CLASS ACTION COMPLAINT
                                    Case 8:19-cv-00214-JVS-ADS Document 1 Filed 02/02/19 Page 5 of 10 Page ID #:5



                                1             22.   Defendant’s telephonic communication forced Plaintiff and other
                                2    similarly situated class members to live without the utility of their cellular phones
                                3    because they were occupied text messages, causing annoyance and lost time.
                                4             23.   Plaintiff is informed and believes and here upon alleges, that the text
                                5    messages were sent by Healthy Halo and/or Healthy Halo’s agent(s), with Healthy
                                6    Halo’s permission, knowledge and/or control.
                                7             24.   The text messages from Healthy Halo, or its agent(s), violated 47
                                8    U.S.C. § 227(b)(1)(A)(iii).
                                9                                 CLASS ACTION ALLEGATIONS
                               10             25.   Plaintiff brings this action on behalf of herself and on behalf of all
                               11    others similarly situated.
                               12             26.   Plaintiff represents, and is a member of the class (the “Class”),
KAZEROUNI LAW GROUP, APC




                               13    consisting of:
 245 FISCHER AVENUE, UNIT D1
    COSTA MESA, CA 92626




                               14
                                                    All persons within the United States who were sent any
                               15                   text message by Defendant or its agent/s and/or
                               16                   employee/s to said person’s cellular telephone made
                                                    through the use of any automatic telephone dialing
                               17                   system, within the four years prior to the filing of this
                               18                   Complaint.

                               19
                                              27.   Defendant and its employees or agents are excluded from the Class.
                               20
                                     Plaintiff does not know the number of members in the Class, but believes the
                               21
                                     members of the Class number in the several thousands, if not more. Thus, this
                               22
                                     matter should be certified as a Class action to assist in the expeditious litigation of
                               23
                                     this matter.
                               24
                                              28.   Plaintiff and members of the Class were harmed by the acts of
                               25
                                     Defendant in at least the following ways: Defendant, either directly or through its
                               26
                                     agent(s), illegally contacted Plaintiff and the members of the Class via their
                               27
                                     cellular telephones by using an ATDS, thereby causing Plaintiff and the Class
                               28
                                     Case #                                   4 of 9                     Hume v. Healthy Halo
                                                                    CLASS ACTION COMPLAINT
                                    Case 8:19-cv-00214-JVS-ADS Document 1 Filed 02/02/19 Page 6 of 10 Page ID #:6



                                1    members to incur certain cellular telephone charges or reduce cellular telephone
                                2    time for which Plaintiff and the members of the Class previously paid, and
                                3    invading the privacy of said Plaintiff and the members of the Class. Plaintiff and
                                4    the members of the Class were damaged thereby.
                                5             29.   This suit seeks only damages and injunctive relief for recovery of
                                6    economic injury on behalf of the Class, and it expressly is not intended to request
                                7    any recovery for personal injury and claims related thereto. Plaintiff reserves the
                                8    right to expand the Class definitions to seek recovery on behalf of additional
                                9    persons as warranted as facts are learned in further investigation and discovery.
                               10             30.   The joinder of the members of the Class is impractical and the
                               11    disposition of their claims in the Class action will provide substantial benefits both
                               12    to the parties and to the court. The Class can be identified through records of
KAZEROUNI LAW GROUP, APC




                               13    Defendant and/or its agents and records of wireless telephone carriers.
 245 FISCHER AVENUE, UNIT D1
    COSTA MESA, CA 92626




                               14             31.   There is a well-defined community of interest in the questions of law
                               15    and fact involved affecting the parties to be represented. The questions of law and
                               16    fact common to the Class predominate over questions which may affect individual
                               17    members of the Class, including the following:
                               18                   (a)   Whether, within the four years prior to the filing of this
                               19                         Complaint, Defendant or its agent(s) sent any text messages
                               20                         without the prior express consent of the called party to
                               21                         members of the Class using an automatic dialing system;
                               22                   (b)   Whether the text messages were sent for marketing or
                               23                         solicitation purposes;
                               24                   (c)   Whether Defendant can meet its burden of showing Defendant
                               25                         obtained prior express written consent;
                               26                   (d)   Whether Defendant’s conduct was knowing and/or willful;
                               27                   (e)   Whether Plaintiff and the members of the Class were damaged
                               28                         thereby, and the extent of damages for such violation; and
                                     Case #                                  5 of 9                      Hume v. Healthy Halo
                                                                   CLASS ACTION COMPLAINT
                                    Case 8:19-cv-00214-JVS-ADS Document 1 Filed 02/02/19 Page 7 of 10 Page ID #:7



                                1                   (f)   Whether Defendant and its agent(s) should be enjoined from
                                2                         engaging in such conduct in the future.
                                3             32.   As a person who received at least one text message from Healthy Halo
                                4    using an ATDS without Plaintiff’s prior express written consent, Plaintiff is
                                5    asserting claims that are typical of the Class.
                                6             33.   Plaintiff will fairly and adequately represent and protect the interests
                                7    of the Class in that Plaintiff has no interest antagonistic to any member of the
                                8    Class.
                                9             34.   Plaintiff and the members of the Class have all suffered irreparable
                               10    harm as a result of Defendant’s unlawful and wrongful conduct. Absent a class
                               11    action, the Class will continue to face the potential for irreparable harm. In
                               12    addition, these violations of law will be allowed to proceed without remedy and
KAZEROUNI LAW GROUP, APC




                               13    Defendant will likely continue such illegal conduct. Because of the size of each
 245 FISCHER AVENUE, UNIT D1
    COSTA MESA, CA 92626




                               14    individual Class member’s claims, few, if any, members of the Class could afford
                               15    to seek legal redress for the wrongs complained of herein.
                               16             35.   Plaintiff has retained counsel experienced in handling class action
                               17    claims and claims involving violations of the Telephone Consumer Protection Act.
                               18             36.   A class action is a superior method for the fair and efficient
                               19    adjudication of this controversy. Class-wide damages are essential to induce
                               20    Defendant to comply with federal law. The interest of members of the Class in
                               21    individually controlling the prosecution of separate claims against Defendant is
                               22    small because the maximum statutory damages in an individual action for violation
                               23    of privacy are minimal. Management of these claims is likely to present
                               24    significantly fewer difficulties than those presented in many class claims.
                               25             37.   Notice may be provided to the Class members by direct mail and/or
                               26    email notice, publication notice and by other reasonable means.
                               27
                               28
                                     Case #                                   6 of 9                      Hume v. Healthy Halo
                                                                    CLASS ACTION COMPLAINT
                                    Case 8:19-cv-00214-JVS-ADS Document 1 Filed 02/02/19 Page 8 of 10 Page ID #:8



                                1             38.   Defendant has acted on grounds generally applicable to the Class,
                                2    thereby making appropriate final injunctive relief and corresponding declaratory
                                3    relief with respect to the Class as a whole.
                                4                                  FIRST CAUSE OF ACTION
                                5                           NEGLIGENT VIOLATIONS OF THE TCPA
                                6                                   47 U.S.C. § 227 ET SEQ.
                                7             39.   Plaintiff incorporates by reference all of the above paragraphs of this
                                8    Complaint as though fully stated herein.
                                9             40.   The foregoing acts and omissions of Defendant constitute numerous
                               10    and multiple negligent violations of the TCPA, including but not limited to each
                               11    and every one of the above-cited provisions of 47 U.S.C. § 227, et seq.
                               12             41.   As a result of Defendant’s negligent violations of 47 U.S.C. § 227, et
KAZEROUNI LAW GROUP, APC




                               13    seq., Plaintiff and the Class are entitled to an award of $500.00 in statutory
 245 FISCHER AVENUE, UNIT D1
    COSTA MESA, CA 92626




                               14    damages, for each and every violation, pursuant to 47 U.S.C. § 227(b)(3)(B).
                               15             42.   Plaintiff and the Class are also entitled to and seek injunctive relief
                               16    prohibiting such conduct in the future.
                               17                                 SECOND CAUSE OF ACTION
                               18                   KNOWING AND/OR WILLFUL VIOLATIONS OF THE TCPA
                               19                                   47 U.S.C. § 227 ET SEQ.
                               20             43.   Plaintiff incorporates by reference all of the above paragraphs of this
                               21    Complaint as though fully stated herein.
                               22             44.   The foregoing acts and omissions of Defendant constitute numerous
                               23    and multiple knowing and/or willful violations of the TCPA, including but not
                               24    limited to each and every one of the above-cited provisions of 47 U.S.C. § 227, et
                               25    seq.
                               26             45.   As a result of Defendant’s knowing and/or willful violations of 47
                               27    U.S.C. § 227, et seq., Plaintiff and the Class are entitled to an award of $1,500.00
                               28
                                     Case #                                   7 of 9                     Hume v. Healthy Halo
                                                                    CLASS ACTION COMPLAINT
                                    Case 8:19-cv-00214-JVS-ADS Document 1 Filed 02/02/19 Page 9 of 10 Page ID #:9



                                1    in statutory damages, for each and every violation, pursuant to 47 U.S.C. §
                                2    227(b)(3)(B) and 47 U.S.C. § 227(b)(3)(C).
                                3             46.   Plaintiff and the Class are also entitled to and seek injunctive relief
                                4    prohibiting such conduct in the future.
                                5                                     PRAYER FOR RELIEF
                                6             WHEREFORE, Plaintiff and the Class members pray for judgment against
                                7    Defendant and the following relief:
                                8             • An order certifying the Class as requested herein;
                                9             • An order appointing Plaintiff to serve as the representative of the Class
                               10    in this matter and appointing Plaintiff’s Counsel as Class Counsel in this matter;
                               11             •     An award of $500.00 in statutory damages to Plaintiff and each Class
                               12    member for each and every negligent violation of 47 U.S.C. § 227(b)(1) by
KAZEROUNI LAW GROUP, APC




                               13    Defendant, pursuant to 47 U.S.C. § 227(b)(3)(B);
 245 FISCHER AVENUE, UNIT D1
    COSTA MESA, CA 92626




                               14             •     An award of $1,500.00 in statutory damages to Plaintiff and each
                               15    Class member for each and every knowing and/or willful violation of 47 U.S.C. §
                               16    227(b)(1) by Defendant, pursuant to 47 U.S.C. § 227(b)(3)(B);
                               17             •     Pre-judgment and post-judgment interest;
                               18             •     An order providing injunctive relief prohibiting such conduct in the
                               19    future, pursuant to 47 U.S.C. § 227(b)(3)(A);
                               20             •     An award of reasonable costs of suit;
                               21             •     An award of reasonable attorneys’ fees;
                               22             •     Any other relief the Court may deem just and proper.
                               23    ///
                               24    ///
                               25    ///
                               26    ///
                               27    ///
                               28    ///
                                     Case #                                   8 of 9                       Hume v. Healthy Halo
                                                                    CLASS ACTION COMPLAINT
                                Case 8:19-cv-00214-JVS-ADS Document 1 Filed 02/02/19 Page 10 of 10 Page ID #:10



                                1                                      TRIAL BY JURY
                                2      47.     Pursuant to the eleventh amendment to the Constitution of the United
                                3   States of America, Plaintiff is entitled to, and demands, a trial by jury.
                                4
                                5   Dated: February 1, 2019                        Respectfully submitted,
                                6
                                                                                   KAZEROUNI LAW GROUP, APC
                                7
                                                                                   By:    s/ ABBAS KAZEROUNIAN____
                                8
                                                                                          ABBAS KAZEROUNIAN
                                9                                                         ATTORNEY FOR PLAINTIFF
                               10
                               11
                               12
KAZEROUNI LAW GROUP, APC




                               13
 245 FISCHER AVENUE, UNIT D1
    COSTA MESA, CA 92626




                               14
                               15
                               16
                               17
                               18
                               19
                               20
                               21
                               22
                               23
                               24
                               25
                               26
                               27
                               28
                                    Case #                                  9 of 9                       Hume v. Healthy Halo
                                                                  CLASS ACTION COMPLAINT
